Citation Nr: 1449101	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  12-07 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to Agent Orange (herbicide) exposure.

2.  Entitlement to service connection for bilateral recurrent ankle sprain and ankylosing spondylitis affecting the ankles (a bilateral ankle disability), to include as secondary to service-connected bilateral pes planus.

3.  Entitlement to service connection for bilateral hip osteoarthritis and ankylosing spondylitis affecting the hips (a bilateral hip disability), to include as secondary to service-connected bilateral pes planus.

4.  Entitlement to service connection for bilateral recurrent knee strain, bilateral osteoarthritis, and ankylosing spondylitis affecting the knees (a bilateral knee disability), to include as secondary to service-connected bilateral pes planus.

5.  Entitlement to service connection for bilateral shoulder recurrent strain, arthritis of the acromioclavicular (AC) joint, ankylosing spondylitis affecting the shoulders, and bilateral shoulder impingement syndrome (a bilateral shoulder disability).

6.  Entitlement to service connection for left eye presbyopia and astigmatism (claimed as residuals of a left eye injury).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from December 1967 to September 1971, and from January 1973 to April 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In September 2014, the Veteran testified in a Videoconference Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is located in the Veteran's file in "Virtual VA."  In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the Virtual VA system to ensure a complete assessment of the evidence.

The issue of service connection for residuals of a right eye injury has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See Hearing Transcript at 2.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. 
§ 19.9(b) (2014).  In this regard, during the September 2014 Videoconference Board hearing, the Veteran testified that he had always intended to submit a claim of service connection for residuals of a right eye injury, but that the claim was incorrectly adjudicated as service connection for residuals of a left eye injury.  Despite the Veteran's most recent contention at the September 2014 Videoconference Board hearing, the record reflects a January 2010 formal claim of a left eye injury.  The August 2010 notice of disagreement indicated the Veteran's disagreement with the July 2010 rating decision, which denied service connection for residuals of a left eye injury.  Subsequently, the Veteran perfected the appeal in a March 2012 substantive appeal, via VA Form 9, pursuant to the February 2012 statement of the case, which readjudicated service connection for residuals of a left eye injury.  The record reflects that, at no point prior to the September 2014 Videoconference Board hearing, did the Veteran or his representative contend that the claim should have been adjudicated as one for service connection for residuals of a right eye injury instead of a left eye injury.  As such, the issue on appeal (service connection for left eye presbyopia and astigmatism, claimed as residuals of a left eye injury) is accurately stated as listed on the title page of this decision.

The issues of service connection for hypertension, a bilateral ankle disability, a bilateral hip disability, and a bilateral knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  The Veteran had a right shoulder complaint in service, which manifested, at worst, in recurrent neck spasm.

2.  The Veteran has currently diagnosed bilateral shoulder recurrent strain, arthritis of the AC joint, ankylosing spondylitis affecting the shoulders, and bilateral shoulder impingement syndrome.

3.  Symptoms of arthritis of the AC joint and ankylosing spondylitis were not chronic in service, were not continuous after service separation, and did not manifest to a compensable degree within one year of separation from service.

4.  The currently diagnosed bilateral shoulder recurrent strain, arthritis of the AC joint, ankylosing spondylitis affecting the shoulders, and bilateral shoulder impingement syndrome are not related to an in-service injury, disease, or event.

5.  The Veteran did not sustain any superimposed disease or injury of the left eye in service.

6.  The Veteran's left eye presbyopia and astigmatism are refractive error of the eyes.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral shoulder disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for left eye presbyopia and astigmatism have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.9 (2014); VAOPGCPREC 82-90.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In a timely letter dated in February 2010, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate claims for service connection for a bilateral shoulder disability and a left eye injury, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The February 2010 letter also included provisions for disability ratings and for the effective date of the claims.

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service private and VA treatment records, November 2011 VA examinations of the shoulders and eyes, and the Veteran's statements.  

The Veteran contends that some of his service treatment records are missing.  When service records are unavailable through no fault of a veteran, the Board has a heightened duty to assist, as well as an obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  As will be explained below, the Board finds that the heightened duty to assist has been met.

Here, while there was a formal finding of the unavailability of the Veteran's complete service treatment records in June 2010, numerous service treatment records (from both periods of the Veteran's active service) were associated with the claims file in March 2010.  To the extent that there are outstanding service treatment records, even if additional service treatment records were located, service connection would not be awarded.  As explained in detail below, the Veteran has not contended, and the evidence of record does not indicate, that the Veteran sustained an injury or disease of the shoulders or left eye that is not already documented in the available service treatment records.  During the September 2014 Videoconference hearing, the Veteran testified that he does not recall injuring his shoulder during a fall from a helicopter in May 1977, and did not seek treatment for an injury to his shoulders after a fall during a repelling training in service.  For this reason, there is no reasonable possibility that service records could aid in substantiating the Veteran's claims for service connection for a bilateral shoulder disability and a left eye injury.  Further, the case law does not lower the legal standard for proving a claim for service connection in such circumstances, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claims adjudicated herein.

The Veteran was afforded an opportunity for a VA medical examination in connection with the claim of service connection for a bilateral shoulder disability in November 2011.  38 C.F.R. § 3.159(c)(4) (2014).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The November 2011 VA opinions, as a whole, considers all the pertinent evidence of record, to include the statements of the Veteran, and the VA examiner provided complete rationales for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion as to the issue of service connection for a bilateral shoulder disability has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran was also afforded a VA medical examination with respect to the claim of service connection for the left eye in November 2011.  While presbyopia and astigmatism were diagnosed during the November 2011 VA examination, the VA examiner did not offer an opinion regarding the etiology of those conditions.  Regardless, as presbyopia and astigmatism are refractive errors of the eye, they are not disabilities for VA compensation purposes.  As no medical examination or medical opinion would help substantiate the appeal, the Board does not find that any such additional development is necessary with regard to the claim of service connection for left eye presbyopia and astigmatism.  See Bardwell v. Shinseki, 
24 Vet. App. 36 (2010) (where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required).

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103a, 5103A, and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran and the representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 444 F. 3d at 1328.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claims.

Service Connection - Laws and Regulations

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2014).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Shoulder strain, impingement syndrome, and refractive errors of the eye are not "chronic diseases" under 38 C.F.R. §  3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. §§ 3.303(b) and 3.309(a) do not apply.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis and ankylosing spondylitis (as arthritis) are "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. §§ 3.303(b) and 3.309(a) apply.  Id.  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Bilateral Shoulder Disability Analysis

The Veteran contends that the current bilateral shoulder recurrent strain, arthritis of the AC joint, ankylosing spondylitis affecting the shoulders, and bilateral shoulder impingement syndrome are results of active service.  Specifically, he has asserted that the current shoulder problems are due to various injuries in service.  

The Board first finds that the evidence of record demonstrates that the Veteran has currently diagnosed bilateral shoulder recurrent strain, arthritis of the AC joint, ankylosing spondylitis affecting the shoulders, and bilateral shoulder impingement syndrome.  See November 2011 VA examination report.  

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran had a single right shoulder complaint in service, without evidence of injury.  The March 1976 service treatment record, which documented "right shoulder complaint" for one year, described the right shoulder as not being limited in motion, and that movement of the right shoulder did not cause pain.  Importantly, at that time, the Veteran claimed to have no history of trauma to the shoulder.  The record indicated a suspected, recurrent neck spasm.  The Veteran has also contended that he injured the shoulders while attempting to catch a 200-pound soldier as he fell from a fence.  A May 1975 service treatment record, which indicated medical treatment pursuant to the attempt to catch a 200-pound soldier, only mentioned a back injury.  Significantly, there are no other service treatment records (other than the March 1976 record) that reflect complaints of, treatment for, or diagnosis of any shoulder injury or problem.  During the September 2014 Videoconference hearing, the Veteran testified that he does not recall injuring his shoulders during a fall from a helicopter in May 1977, and did not seek treatment for an alleged injury to his shoulders after a fall during a repelling training in service.  See Hearing Transcript at 36.  The May 1977 service treatment record, which indicated medical treatment pursuant to the fall from a helicopter, only mentioned a right knee injury.

Regardless of the single instance of a right shoulder complaint in March 1976, the evidence does not demonstrate chronic symptoms of arthritis during service or continuous symptoms of arthritis since service separation.  While there is no medical examination report upon service separation, periodic service examinations indicated a normal clinical evaluation of the Veteran's upper extremities.  Neither the examiner's findings nor clinical examination at those times reflect any reported history of a bilateral shoulder problems in service, or complaints, treatment, or diagnosis of bilateral shoulder arthritis during service (aside from the single 1976 complaint).

Also, the weight of the lay and medical evidence demonstrates no continuous symptoms of bilateral shoulder arthritis since service separation; therefore, presumptive service connection under the provisions of 38 C.F.R. § 3.303(b) is not warranted based on either "chronic" in-service or "continuous" post-service symptoms.  The first evidence of bilateral shoulder arthritis is not shown until 2001, over a decade after service separation.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  Because over a decade passed between service separation and the first evidence of bilateral shoulder arthritis, and 20 years passed between service separation and the first evidence of a diagnosis of bilateral shoulder arthritis, and because the Veteran neither contends nor is there evidence indicating that bilateral shoulder arthritis was manifested until many years after service separation, the weight of the evidence is against finding that there were continuous symptoms of bilateral shoulder arthritis since service, to include to a compensable degree within the first year after service separation.  

As such, the evidence also does not show that the Veteran's bilateral shoulder arthritis manifested to a compensable degree (i.e., at least 10 percent) within one year of service separation after either period of active service (in September 1971 and April 1989); therefore, presumptive service connection under the provisions of 38 C.F.R. §§ 3.307 and 3.309 is not warranted.

On the question of direct nexus between a current bilateral shoulder disability and service, the Board finds that the weight of the evidence is against the finding that the Veteran's bilateral shoulder disability, including bilateral shoulder recurrent strain, arthritis of the AC joint, ankylosing spondylitis affecting the shoulders, and bilateral shoulder impingement syndrome, are causally related to the in-service shoulder complaint.  Evidence against the finding that the Veteran's bilateral shoulder disability is causally related to service is included in the November 2011 VA examination report.  The VA examiner noted the Veteran's contentions of injury to the shoulders in service and reviewed relevant evidence of record.  Other than the March 1976 service treatment record indicating a right shoulder complaint, the VA examiner found no other shoulder complaints of record, to include during documented in-service treatment for other joint injuries alleged to have also resulted in injury to the shoulders.  The VA examiner also noted that the inflammatory arthritis, diagnosed in 2009, was associated with increased shoulder symptoms and cannot be construed as related to the Veteran's service injuries.  The VA examiner also clarified that the March 1976 complaint of the right shoulder actually involved the neck structures.  Based on the above, the VA examiner opined that it is less likely than not that the bilateral shoulder disability is caused by the claimed in-service injury, event, or illness.  The VA examiner had adequate information on which to base the medical opinions and provided adequate rationales for the conclusions that are consistent with the facts in this case and are based on medical principles.  For these reasons, the Board affords the VA examiner's medical opinion great probative weight.

Although the Veteran has at least implicitly asserted that the current bilateral shoulder disability is causally related to service, under the facts of this case, as a lay person, he does not have the requisite medical expertise to be able to render a competent medical opinion regarding the cause of the complex bilateral shoulder disabilities.  The etiology of the disability is a medical etiological question dealing with the origin and progression of the Veteran's musculoskeletal system, and strain, arthritis, ankylosing spondylitis, and impingement syndrome are diagnosed primarily on objective clinical findings, including X-ray findings and specialized testing.  Thus, while the Veteran is competent to relate symptoms of a shoulder disability that he experienced at any time, including pain, he is not competent to opine on whether there is a link between the current, specifically diagnosed bilateral shoulder disability and active service, including an episode of a right shoulder complaint during service without context of injury, because such opinion regarding causation requires specific medical knowledge and training.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011) (recognizing ACL tear as a complex disorder incapable of lay observation). 

Furthermore, as stated above, the Veteran's bilateral shoulder arthritis was not chronic in service, did not manifest during service or to a compensable degree within a year after service separation, and the evidence does not show that there has been a continuity of symptomatology since service.  The November 2011 VA examiner opined that it was less likely that the Veteran's bilateral shoulder disability was attributable to service and provided a sound rationale for the medical opinion that is consistent with the evidence and the Board's findings in this case.  Thus, the weight of the evidence is against a finding that a bilateral shoulder disability was incurred in or otherwise caused by active service.  For these reasons, the Board affords the Veteran's opinion - that the current bilateral shoulder disability is the result of service - less probative value than the November 2011 VA examiner's medical opinion.

Based on the evidence of record, the weight of the competent and credible evidence demonstrates no relationship between the Veteran's current bilateral shoulder recurrent strain, arthritis of the AC joint, ankylosing spondylitis affecting the bilateral shoulders, and bilateral shoulder impingement syndrome and active duty service, including no credible evidence of chronic symptoms of bilateral shoulder arthritis in service, of bilateral shoulder arthritis to a compensable (10 percent) degree within one year of service separation, or continuity of symptomatology of bilateral shoulder arthritis since service, or competent nexus of either bilateral shoulder recurrent strain, arthritis of the AC joint, ankylosing spondylitis affecting the bilateral shoulders, or bilateral shoulder impingement syndrome to service.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim of service connection for a bilateral shoulder disability on a direct basis, including directly (for recurrent strain, arthritis, ankylosing spondylitis, and impingement syndrome) and presumptively as a chronic disease (for arthritis), and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Left Eye Presbyopia and Astigmatism

For purposes of entitlement to benefits, the law provides that refractive errors of the eyes are congenital or developmental defects and are not a disease or injury within the meaning of applicable legislation.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia, and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Thus, VA regulations specifically prohibit service connection for refractive errors of the eyes unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90.

The Board first finds that the Veteran has currently diagnosed left eye presbyopia and astigmatism.  See November 2011 VA examination report.  Next, the weight of the evidence is against a finding that the Veteran experienced an in-service injury or illness related to the left eye.  Service treatment records do not reflect any findings or complaints of a left eye disease or left eye injury.  A right eye injury was noted in a November 1977 service treatment record.  Further, at the September 2014 Videoconference Board hearing, the Veteran explicitly denied any left eye injury, disease, or disorder in-service.  Specifically, the Veteran testified that he intended to submit a claim of service connection for residuals of a right eye injury, but that the claim was incorrectly adjudicated as service connection for residuals of a left eye injury.  See Hearing Transcript at 2.  

The Board finds that the Veteran's left eye presbyopia and astigmatism are due to refractive error of the eyes and are not related to a superimposed disease or injury in service.  VA regulations provide that refractive errors of the eyes are not diseases or injuries within in the meaning of applicable legislation for disability compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.  Refractive error of the eyes includes myopia, presbyopia, and astigmatism.  Id.; VA Manual M21-MR1, Part III, Subpart IV, Chapter 4, Section B, Para. 10(d).

Important in this case, the Veteran has not contended that there was any superimposed injury of the left eye during service.  The Veteran has specifically denied any in-service left eye injury, disease, or disorder.  Instead, he is now contending that he sustained a right eye injury in service (discussed in the Introduction section above).  Such refractive errors of the eye as presbyopia and astigmatism are not considered a disease or injury for purposes of service connection.  For these reasons, the Board finds that the Veteran's left eye presbyopia and astigmatism are of a refractive error; therefore, the Board finds that service-connection is not warranted for left eye presbyopia and astigmatism, and the 

claim must be denied.  38 C.F.R. § 3.303(c) (refractive errors of the eyes are not diseases or injuries within for VA disability compensation purposes).  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral shoulder recurrent strain, arthritis of the AC joint, ankylosing spondylitis affecting the shoulders, and bilateral shoulder impingement syndrome is denied.

Service connection for left eye presbyopia and astigmatism is denied.


REMAND

Service Connection for Hypertension

During the September 2014 Videoconference Board hearing, the Veteran testified that, while he served aboard the USS Berkeley (DDG-15), he was exposed to herbicides during service in Vietnam.  Specifically, the Veteran testified that, as a mail clerk, he went aboard a small boat from the USS Berkeley, went ashore in Vietnam, and delivered mail as part of his service duties.  The Veteran, through his representative, asserts that the ship's deck logs have not been obtained, which would reveal that the Veteran was sent on a boat from the USS Berkeley to the land mass of Vietnam.  Deck log searches by the U.S. Army and Joint Services Records Research Center (JSRRC) require a specific 60-day time frame.  Because the dates the Veteran was aboard the USS Berkeley are unclear from the record, the Veteran's service personnel records should be obtained and associated with the record.

When a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability (such as hypertension), the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994), reversing in part Combee v. Principi, 4 Vet. App. 78 (1993).  Therefore, the Board must not only determine whether the Veteran has a disability which is recognized by VA as being etiologically related to exposure to herbicide agents that were used in Vietnam, see 38 C.F.R. § 3.309(e), but must also determine whether his current disability is the result of active service under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).  This determination may include actual exposure to herbicides as opposed to presumed exposure.

When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); see also Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Here, the Veteran was afforded a VA examination for hypertension in April 2010; however, there is no medical opinion regarding whether the hypertension is related exposure to herbicides.  If, and only if, it is verified that the Veteran had "service in the Republic of Vietnam" and is presumptively exposed to herbicides during active service, an addendum medical opinion should be obtained to assist in determining whether the Veteran's hypertension is related to herbicide exposure.

Service Connection for a Bilateral Ankle, Hip, and Knee Disabilities

In addition to the contention that the conditions are directly related to service, the Veteran has alternatively contended that a bilateral ankle disability, a bilateral hip disability, and a bilateral knee disability developed secondary to the service-connected bilateral pes planus due to an altered gait.  See Hearing Transcript at 33-35.  VA must consider such a theory of entitlement if it is raised by the record.  See Schroeder v. West, 212 F. 3d 1265, 1271 (Fed. Cir. 2000) (holding that VA has an obligation to explore all legal theories, including those unknown to the veteran, by which he can obtain a benefit sought for the same disability); see also Floyd v. Brown, 9 Vet. App. 88 (1996) (VA must consider all possible theories of entitlement raised by the evidentiary record).

Here, the Veteran was afforded a VA examination of the joints in November 2011; however, the VA examiner did not opine as to the relationship between the Veteran's bilateral ankle disability, bilateral hip disability, and bilateral knee disability, and the service-connected pes planus.  As such, an addendum medical opinion should be obtained to assist in determining the relationship, if any, between the bilateral ankle disability, bilateral hip disability, and bilateral knee disability, and the service-connected pes planus.  

Accordingly, the issues of service connection for hypertension, a bilateral ankle disability, a bilateral hip disability, and a bilateral knee disability are REMANDED for the following action:

1. Request the Veteran's complete personnel file, to include the dates the Veteran was aboard the USS Berkeley, from the National Personnel Records Center or any other appropriate agency.  All actions to obtain the requested records should be fully documented in the claim's file.

2. Then, attempt to verify through the JSRRC (or the Modern Military Branch of the National Archives in College Park, Maryland, which also maintains ships' deck logs) whether the Veteran was aboard a small boat from the USS Berkeley, which went ashore in Vietnam, to deliver mail as part of his duties as a mail clerk.

For the above purpose, comply with the 60-day search period window requirement of the JSRRC and/or the Modern Military Branch of the National Archives.  If necessary, sequential requests of single 60-day periods should be made.

3. If, and only if, it is verified that the Veteran had "service in the Republic of Vietnam" and is presumptively exposed to herbicides during active service request that the VA physician who conducted the April 2010 VA examination review the claims file and provide an addendum medical opinion.  The VA examiner should note the records review in the examination report (another examination of the Veteran is not required).  If the VA examiner determines that an additional examination of the Veteran is necessary to a provide reliable opinion as to causation, such examination should be scheduled; however, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  If the April 2010 VA examiner is not available, obtain the requested opinion from another appropriate medical professional.

Following a review of all relevant evidence from the claims file, the VA examiner is asked to offer the following opinion:

Is it as least as likely as not (50 percent or greater probability) that hypertension is related to service, to include exposure to herbicides?

4. Request that the VA physician who conducted the November 2011 VA examination of the joints review the claims file and provide an addendum medical opinion.  The VA examiner should note the records review in the examination report (another examination of the Veteran is not required).  If the VA examiner determines that an additional examination of the Veteran is necessary to provide a reliable opinion as to aggravation, such examination should be scheduled; however, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  If the November 2011 VA examiner is not available, obtain the requested opinion from another appropriate medical professional.

Following a review of all relevant evidence from the claims file, the VA examiner is asked to offer the following opinions:

a) Is it at least as likely as not (a 50 percent probability or greater) that the bilateral ankle disability, bilateral hip disability, and/or bilateral knee disability was caused by the service-connected bilateral pes planus?

b) If the answer to the above question is negative, is it at least as likely as not (a 50 percent probability or greater) that the bilateral ankle disability, bilateral hip disability, and/or bilateral knee disability was aggravated (permanently worsened in severity beyond the natural progression of the disease) by the service-connected bilateral pes planus?

For all of the above opinions, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

For each opinion rendered, a rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

5. After completion of the above and any additional development deemed necessary, the claims of service connection for hypertension, a bilateral ankle disability, a bilateral hip disability, and a bilateral knee disability should be readjudicated in light of all the evidence of record.  If the determinations remain adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


